 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JASPAL SINGH GILL,

 9                              Petitioner,                Case No. C20-318-RSL-MLP

10          v.                                             ORDER DIRECTING SERVICE OF
                                                           PETITION AND RESPONSE TO
11   DONALD R. HOLBROOK,                                   PETITIONER’S MOTION TO STAY
                                                           AND ABEY
12                              Respondent.

13

14          Petitioner, who is represented by counsel, has filed a 28 U.S.C. § 2254 habeas petition

15   and a motion to stay and abey this action pending exhaustion of claims that are before the state

16   courts in a recently-filed personal restraint petition. Before ruling on the motion to stay and abey,

17   the Court deems it appropriate to obtain a response to that motion from Respondent.

18   Accordingly, the Court ORDERS:

19          (1)     The Clerk is directed to send to Respondent and to the Attorney General of the

20   State of Washington, via e-mail, copies of the petition, all documents in support thereof, the

21   motion to stay and abey, and this Order.

22          (2)     Respondent shall file a response to Petitioner’s motion to stay and abey not later

23   than March 30, 2020. Respondent shall address only those issues necessary to assist the Court in


     ORDER DIRECTING SERVICE OF PETITION
     AND RESPONSE TO PETITIONER’S MOTION
     TO STAY AND ABEY - 1
 1   determining whether it is appropriate to stay the proceedings. Respondent is not being directed to

 2   file an answer to the petition at this time.

 3             (3)    Petitioner may file a reply not later than April 3, 2020.

 4             (4)    The Clerk is directed to NOTE Petitioner’s motion to stay and abey (dkt. # 3) for

 5   April 3, 2020, and to send copies of this order to Petitioner and to the Honorable Robert S.

 6   Lasnik.

 7             Dated this 3rd day of March, 2020.


                                                            A
 8

 9                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING SERVICE OF PETITION
     AND RESPONSE TO PETITIONER’S MOTION
     TO STAY AND ABEY - 2
